OFFICE     OF   THE   ATTORNEY       GENERAL     OF     TEXAS
                                      AUSTIN




jloaorrble Shelby      K. Long
County Att.orney
JeffersOa COUaty
Be8tmOnt s TeXa 8

Dear Mr.    Long:                 Opinion      No. O-6318




            Your letter of reoent
this dep8rtnrent on the queetion
88 follorsr

           -1 wish you would                              me aopiee oi
     opinions oa the                                        the Commte-
     sioaere Court                                      oa if you h8te
     pretloasl y                                         thl n matter.
     Otberw¶~ser pl a                                    for me on the
     following   qu


                                             rtiaulrr empbrsle
                                             sioner receiving   ae
                                          red by 8 Commimdoner
                                          his motion thst   the
                                         Whether or not re8aons
                                         voting on 8 proposition
                               ourt to support his rote where
                               rely to inalude the fin81 rote
                               em  rithout including in the
                              r reasons for 'so voting, should


             *I am ena&oeing  herewith 8 copy of an opinion
     rendered br me-to     the Ccmmfssloners Court on the
     date    8s shown ia the OpiniOa.'

             We th8nk you for the oopy            of your    opinion    on the '~
questions    under coacsideration-

             drtiole    2342,     VexnOn'f# Annotrted       Ciril    f9tatute8,
providesr
honorable     Shelby    K. Long    - page    2




              “The sereial  aommissioners,  together rfth    the
        aonaty judg4, shall aompose the oonm~issloners’
        aourt, and the aounty judge, when present,      shall
        be the presiding   offiaer of said court".     (Sea. 18,
        Art. (I of the State Constitution     contains langUag4
        similsr to the foregoing   statute I .

              Article   2349,     Vernon’s   Annotated   Ciril   Statutes,
resda    II8 follorsr

              sThe court oh811 require the eounty clerk to
        keep suitable books in which shall be recorded
        the proceedings   of eaoh term of the ooart~ rhiah
        reoord sh811 be read 8nd signed riter e8ah term
        by the county judge, or the member presiding and
        attested by the alerk.     The alerk shrll 8160 re-
        aord 811 authorised   proaeedings   of the oourt be-
        Geen   ten!is; and suah records oh813 he r88d and
        signed on tbe first dry of the next term after
        such proceedings   oacurred.6

             Artlole 2345 is 8s follorer
              "The aounty alerk shall be ex offiaio elerk
        of the ~~asioaers'       Court; and he ah811 rttend
        upon e8oh term of mid Commissioners'     Court.1 pre-
        serve 8nd keep all books, papers, reaords 8nd ef-
        feats belongiag   thereto, Issue all aotioes, rrltr
        8nd process neaess8ry    for the proper 4XeoUtion   of
        the posers 8nd duties Of the ~O~~SS~on8rS'      Court,
        sad perform 811 such other duties 8s m8y be pre-
        scribed by 181.'

            It is uniformly  held th8t the Commissioners'  Court
is a court of reoord.     Oano T. Palo Piato County, 8 S1 1. 634;
BraMord   vr Moselep, 223 8. X. 171.    Article 2349 8bore quoted
necessarily   makes It so. Any court whose proceedings 8re re-
quired by Yaw to be recorded in minutes     or books kept for thrt
purpose i R a court of reaord.

           The rord sproaeedlngs"  Is used here in Its ordinsry
sense, and means the official functions   of the court.    Suah
functions  are not limlted to any partiaulor   al888 of functions,
but on the contrary  they Include every of'fiaial rat done by the
members of the court in the course of their sitting.     This
Would Include a pertinent motion m8de by 8ny member of the
court in the course of passing a resolution    or order shatso-
eyer.   suoh motion Is an integral part of the resolution    or
Soaoroble   she3by   E. Long     - page     3
                                                                          538




order l Furthensorer  a motion e8de by 8 member of the oourt
duly in eeeeion is it8elt 8 "proceedinga   In the r8gUl8r 8ad
ordinary r8yt 8nd, we think, 8hould be entered upon the min-
utes, whether such motion reoeiree 8 seaona or not.     In par-
]lamentary wage In such a c8se the motion is lost for r8nt
of 8 seoond, and is thus effectually  disposed  of.

           A good reason is e88lly 888iga8dS      It re88oa for
the 8tatnte were required,    why mah    proceedings    should be
m8d8 8 mrtter of record.     The  hSaI~8#~on8rS’   COUPt   14 8
eourt of general jurisdiction     in thi8 St8te, 8nd as we h8v8
seen, Is 8 oourt of reoord.      It i8 8 aourt of tremendou8 la
portsnae,  8ino8 it hrs jUri8diOtiOn     Over the County affairs
of the aounty.   The public h88 a deep concern with the ofti-
0181 8ate of suah court, 8nd Its proaeeding8        therefore 8re of
such lmportanae  8s th8t an aaour8te reoord should be kept for
the general inform8tion    of the publie ooncerned.       Moreover,
while it sometime8 h8pp848    that the tailure to make 8 minute
of certain praoeedlags   is not fat81 to the V8iiaity       ot the
~88mc (See Land8 7. State,   131 8. V. (2) 3211, 8nd thrt the
rrlldity of an order properly P8884d IA susaeptible ot proot,
and the order may be proved by or81 teatlmony        (~eoum v. Ford,
262 6. W. 4911, nererthelesst     the st8tutory requirement      tar
dulT record,ed minutes,  attested by the proper officers, is
the ssfer ~87, 8nd matters of such %mportanoe        should not be
lett to the diffloult   and sometimes uncertafn      method at proot
dehors the reoord.

            It   does net   tollor
                               from rh8t 8e h8V4   snld that re8-
soas given by a commissioner   in Voting upon a proposition    eub-
mltted to the court should be entered in the minutes -- they
are not within the requirement8    of the 8tctut.e -- tar they con-
stitute no part of the aourt proaeedings,    as do the motion,   the
rote and the order.

          Trusting that what we have               said IR a suttloieat
answer to Tour inquiry, we 8re
                                     Very truly yours
                                                                  n
                                 ATTORNEY       GENRRAL   OF TE

                                 W




OS-RR